DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 21-40 are pending in the application.
	Claims 1-20 were previously canceled by Applicant.
	In the response filed 06 May 2022, claims 22-26 were amended.  These amendments have been entered.
	Claims 36-40 have been withdrawn from current consideration (see below).
	Claims 21-35 remain under current consideration by the Examiner. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-25, in the reply filed on 06 May 2022 is acknowledged.
Claims 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 May 2022.

Claim Objections
Claim 31 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 31:  In line 2 of claim 31, “inert” should be replaced with --insert--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 30:  Claim 30 recites the limitation "the fillet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that a “fillet” is introduced in claim 29; however, claim 30 depends from claim 21, not claim 29.
For examination purposes for this Office Action only, the Examiner will interpret claim 30 as though it depends from claim 29, rather than from claim 21.
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 27, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (US Patent 7,874,059).
	Re Claim 21:  Morrison discloses a composite component (20) defining a component aperture (26) extending between a first surface (for example, the left-hand surface) and a second surface (for example, the right-hand surface), the composite component comprising an insert (36; Fig. 4 or 31; Fig.  5), the insert comprising: 
an insert annular wall (at 36 and 33) positioned in the component aperture (26), the insert annular wall defining an insert aperture (through which connecting member 40 extends) therethrough; and 
an insert flange (38) extending radially outwardly from the insert annular wall, wherein the insert flange (38) contacts the first surface of the composite component (20), and wherein the insert flange (38) comprises a diameter about 1.5 times to about 5 times greater (in this case the diameter of the insert flange 38 (D38) is a little more than 1.5 times the diameter of the hole 26 (D26); see annotated Figs. 4 and 5 below) than a smallest diameter of the component aperture  defined by the composite component. 
Re Claim 22:  Morrison discloses a composite component wherein the insert (36 or 31) comprises a metallic superalloy (for example, Invar®; see Col. 3 lines 15-24) and the composite component (20) comprises a CMC (see abstract).
Re Claim 23:  Morrison discloses a composite component wherein the insert (31; see the embodiment of Fig. 5) is co-cured with the composite component (“bushing (31) may be formed in place as a single piece of ceramic, and cured along with the CMC structure (20)”; see abstract) such that the insert flange and a portion of the insert annular wall are bonded to the first surface of the composite component (20).

    PNG
    media_image1.png
    550
    1100
    media_image1.png
    Greyscale

Re Claim 24:  Morrison discloses a composite component wherein the insert flange (38) comprises a diameter about 1.5 times to about 3 times greater (in this case the diameter of the insert flange 38 (D38) is a little more than 1.5 times the diameter of the hole 26 (D26); see annotated Figs. 4 and 5 above) than the smallest diameter of the component aperture (26) defined by the composite component (20).
Re Claim 27:  Morrison discloses a composite component wherein the insert annular wall (at 36; see the embodiment of Fig. 4) of the insert has a radially inner surface (at 33; Fig. 4) defining the insert aperture, and wherein the radially inner surface includes a plurality of threads (33).
Re Claim 32:  Morrison discloses a composite component wherein a bushing (32; see the embodiment of Fig. 4) is received within the insert aperture (at 33).
Re Claim 33:  Morrison discloses a composite component wherein the bushing (32; Fig. 4) has a bushing annular wall (at 32) and a bushing flange (34) extending radially outward from the bushing annular wall.
Re Claim 34:  Morrison discloses a composite component wherein the bushing (32; Fig. 4) received within the insert aperture of the insert (36) is oriented such that the bushing flange (34) and the insert flange (38) of the insert are positioned on opposite sides of the composite component (20).
Re Claim 35:  Morrison discloses a composite component wherein the bushing annular wall (at 32; Fig. 4) has a radially outer surface that includes a plurality of threads (33), and wherein the plurality of threads of the bushing (32) are threadingly engaged with a plurality of threads of the insert annular wall (36).

Claims 21, 24-25, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US Patent 9,784,215).
	Re Claim 21:  Lu discloses a composite component (230) defining a component aperture (234) extending between a first surface (for example, the upper surface) and a second surface (for example, the lower surface), the composite component comprising an insert (370; Fig. 3), the insert comprising: 
an insert annular wall (372) positioned in the component aperture (234), the insert annular wall defining an insert aperture (375) therethrough; and 
an insert flange (374) extending radially outwardly from the insert annular wall, wherein the insert flange (374) contacts the first surface of the composite component (230), and wherein the insert flange (374) comprises a diameter about 1.5 times to about 5 times greater (in this case the diameter of the insert flange 374 (D374) is a little less than 2 times the diameter of the aperture 234 (D234); see annotated Fig. 3 below) than a smallest diameter of the component aperture (234) defined by the composite component (230).
Re Claim 24:  Lu discloses a composite component wherein the insert flange (374) comprises a diameter about 1.5 times to about 3 times greater (in this case the diameter of the insert flange 374 (D374) is a little less than 2 times the diameter of the aperture 234 (D234); see annotated Fig. 3 below) than the smallest diameter of the component aperture (234) defined by the composite component (20).


    PNG
    media_image2.png
    757
    804
    media_image2.png
    Greyscale

Re Claim 25:  Lu discloses a composite component wherein the first surface (the upper surface) of the composite component (230) defines a cavity (at countersunk outer surface 334; Fig. 3) positioned circumferentially around the component aperture (234) of the composite component (230), and wherein the insert flange (374) is positioned within the cavity.
Re Claim 27:  Lu discloses a composite component wherein the insert annular wall (372) of the insert has a radially inner surface (375) defining the insert aperture, and wherein the radially inner surface includes a plurality of threads (373).
Re Claim 28:  Lu discloses a composite component wherein the plurality of threads (373) extend along the entirety of the radially inner surface (375) of the insert annular wall.
Re Claim 29:  Lu discloses a composite component wherein the insert annular wall (372) of the insert (370) has a radially outer surface and the insert flange (374) of the insert has a first surface (the lower surface of flange 374; Fig. 3), and wherein a fillet (see 2nd Examiner-Annotated portion of Fig. 3 below) is positioned between and connects the radially outer surface of the insert annular wall and the first surface of the insert flange.

    PNG
    media_image3.png
    470
    706
    media_image3.png
    Greyscale

Re Claim 30:  Lu discloses a composite component wherein the composite component (230) has an annular boss (the portion of the component 230 comprising the aperture 234 can be considered a “boss” because it has a projecting portion that projects from the innermost surface; see 2nd Examiner-Annotated Fig. 3 above) extending therefrom, the annular boss having a curved surface shaped complementary to the fillet (see above) of the insert (370).

Claims 21-22, 24-25, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renggli (US Patent 10,100,664).
	Re Claim 21:  Renggli discloses a composite component (120; Fig. 3) defining a component aperture (through which insert 131 extends; Fig. 4) extending between a first surface (for example, the upper surface; Fig. 4) and a second surface (for example, the lower surface; Fig. 3), the composite component comprising an insert (131), the insert comprising: 
an insert annular wall (the projecting portion shown at ref. nos. 131; Fig. 4) positioned in the component aperture, the insert annular wall defining an insert aperture (through which fastener 132 extends) therethrough; and 
an insert flange (the radially extending portion of insert 131; Fig. 4) extending radially outwardly from the insert annular wall, wherein the insert flange contacts the first surface of the composite component (120), and wherein the insert flange comprises a diameter about 1.5 times to about 5 times greater (in this case the diameter of the insert flange (Df) is a little less than 2 times the diameter of the aperture (Da); see annotated portion of Fig. 4 below) than a smallest diameter of the component aperture defined by the composite component. 
Re Claim 22:  Renggli discloses a composite component wherein the insert (131) comprises a metallic superalloy (“high temperature metallic”; see Col. 4 line 17) and the composite component (123) comprises a CMC (see Col. 4 line 8).
Re Claim 24:  Renggli discloses a composite component wherein the insert flange comprises a diameter about 1.5 times to about 3 times greater (in this case the diameter of the insert flange (Df) is a little less than 2 times the diameter of the aperture (Da); see annotated portion of Fig. 4 below) than the smallest diameter of the component aperture defined by the composite component (120).
Re Claim 25:  Renggli discloses a composite component wherein the first surface (the upper surface; Fig. 4) of the composite component (120) defines a cavity (the countersunk portion receiving the flange of insert 131) positioned circumferentially around the component aperture of the composite component (120), and wherein the insert flange (131) is positioned within the cavity. 

    PNG
    media_image4.png
    673
    696
    media_image4.png
    Greyscale

Re Claim 31:  Renggli discloses a composite component wherein the insert flange of the insert (131) has a first surface (the lower surface that contacts the countersunk portion of the upper surface of component 121; Fig. 4), an opposing second surface (the upper surface), and a radially outer surface connecting the first surface and the second surface, and wherein the radially outer surface has a radius (see “outer radius” in the annotated portion of Fig. 4 below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Patent 9,784,215), as applied to claims 21, 24-25, and 27-30 above, and further in view of Renggli (US Patent 10,100,664).
	Re Claim 26:  Lu, as applied to claim 21 above, discloses a composite component significantly as claimed and further wherein the insert (370) comprises a first radius (see “fillet” in the 2nd Examiner-Annotated portion of Fig. 3 above) between the insert annular wall (372) and the insert flange (374), the first radius being less than a length of the insert annular wall (372).
Lu fails to disclose wherein a radially outer surface of the insert flange comprises a second radius, the second radius being between about 0.05 inches and 0.5 inches.
Renggli (as applied to claim 25 above) teaches the use of a composite component significantly as claimed and further wherein a radially outer surface of the insert flange comprises a second radius (see the “outer radius” in the annotated portion of Fig. 4 above), for the purpose of providing a fastening connection on the composite component having a flush arrangement with the surface of the composite component and to provide a smooth interface with a countersunk portion of the surface of the composite component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu such that it comprises a radially outer surface of the insert flange comprises a second radius, as taught by Renggli, for the purpose of providing a fastening connection on the composite component having a flush arrangement with the surface of the composite component and to provide a smooth interface with the countersunk portion of the surface of the composite component.
Neither Lu nor Renggli explicitly teaches the second radius being between about 0.05 inches and 0.5 inches.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Lu such that the second radius being between about 0.05 inches and 0.5 inches, for the purpose of ensuring a smooth interface with the countersunk portion of the surface of the composite component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678